ORDER GRANTING TRANSFER AND SUMMARILY AFFIRMING

This matter comes before the Court on petitions to transfer jurisdiction pursuant to Ind. Appellate Rule 11(B) (now, Appellate Rule 57) filed by both the appellant and the appellee following the opinion of the Court of Appeals in the above-captioned cause. See Castillo v. State, 734 N.E.2d 299 (Ind.Ct.App.2000).
In its “Petition For Transfer,” the appel-lee State of Indiana asserts that it is unsure whether the mandate of the Court of Appeals’ opinion permits the retrial of the appellant. The State therefore asks that the Indiana Supreme Court “grant transfer, vacate the opinion of the Court of Appeals, and permit Castillo to be retried.” Petition, p. 3. The Court grants the ap-pellee’s petition for transfer to state that we do not read the opinion of the Court of Appeals as creating any barrier to retrial. The opinion of the Court of Appeals is summarily affirmed. Ind. Appellate Rule 11(B)(3) (now, Appellate Rule 58(A)(2)). The “Petition For Transfer” filed by the- appellant is denied.
The Clerk is directed to send a copy of this order to Hon. John T. Sharpnack, Chief Judge of the Court of Appeals; to Steve Lancaster, Court of Appeals Administrator; to Janet Roberts Blue, Commissioner of the Court of Appeals; and to all counsel of record.
All Justices concur.